

Exhibit 10.24


[FORM OF DIRECTOR RESTRICTED STOCK AWARD AGREEMENT]




INVENTIV HEALTH, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated ________________, is made between inVentiv Health, Inc., a
Delaware corporation (the "Company"), and ___________________________ (the
"Director").


1. Restricted Stock Award. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Director, as of the date hereof (the
"Grant Date"), an award of X,XXX shares of common stock, par value $.001 per
share, of the Company (the "Restricted Stock"). The Restricted Stock is granted
under the inVentiv Health, Inc. 2006 Long-Term Incentive Plan (the "Plan") and
shall be governed by terms of the Plan, the terms of which are incorporated by
reference into this Restricted Stock Award Agreement. Subject to the terms of
this Agreement, the Director shall be entitled to exercise and enjoy all rights
and entitlements, and will be subject to all obligations and restrictions, of
ownership of the Restricted Stock as set forth in the Company's Certificate of
Incorporation, as amended, including without limitation the right, subject to
Section 7.3 of the Plan, to participate in all dividends and distributions with
respect to the Company’s Common Stock.


2. Restrictions. The following restrictions shall apply to each share of
Restricted Stock: (i) until such Restricted Stock vests in accordance with
Section 3 hereof, one or more stock certificates representing the Restricted
Stock will be issued in the Director's name, but will be held in custody by the
Company or an escrow agent (which may be a brokerage firm) appointed by the
Company, and the Director will not sell, assign, transfer or otherwise encumber
any such unvested shares of Restricted Stock, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Company, provided that the Director
may assign or transfer unvested shares of Restricted Stock with the consent of
the Committee to (a) the Director’s spouse, children or grandchildren (including
any adopted and step children or grandchildren), (b) to a trust or partnership
for the benefit of one or more of the Director or the persons referred to in
clause (a), or (c) for charitable donations; provided that the recipient shall
be bound by and subject to all of the terms and conditions of the Plan and this
Agreement and shall execute an agreement satisfactory to the Company evidencing
such obligations; and provided further that such Director shall remain bound by
the terms and conditions of the Plan; (ii) the stock certificate or certificates
representing the Restricted Stock shall initially bear the legends provided for
in Sections 8(a) and 8(b) below; (iii) except as provided in Section 3(b), upon
termination of the Director's provision of services as a director of [or, to the
extent determined by the Compensation Committee (the “Committee”) of the Board
of Directors of the Company (the “Board”), an independent contractor to] the
Company for any reason whatsoever, with or without cause, whether voluntarily or
involuntarily, all shares of Restricted Stock which had not vested as of the
date of such termination will be forfeited and returned to the Company, and all
rights of the Director or the Director's heirs in and to such shares will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion. Subject to applicable law, the Director may sell, transfer, assign,
give, place in trust, or otherwise dispose of or pledge, grant a security
interest in, or otherwise encumber vested shares of Restricted Stock.


3. Vesting of Restricted Stock. (a) The Restricted Stock will vest as follows:



·  
XX % of such shares of Restricted Stock shall vest on (1st anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (2nd anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (3rd anniversary of grant
date); and




·  
XX % of such shares of Restricted Stock shall vest on --------------(4th
anniversary of grant date).



(b) All unvested shares of Restricted Stock will immediately become vested in
the event that (a) (i) the Director is not nominated for reelection to the Board
of Directors in connection with any stockholder meeting or consent pursuant to
which directors are elected, unless the Director's term in office would not be
affected by the election of the directors who are so nominated or unless related
to the Director's resignation from the Board of Directors, (ii) notwithstanding
any such nomination, the Director is not reelected to the Board of Directors
upon the expiration of his term or (iii) the Director is removed from the Board
of Directors (in each case other than for Cause) or (b) there is a Change of
Control (as defined in the Plan) with respect to the Company. Such rights of
acceleration are in addition to, and not in lieu of, any provision in the Plan
for acceleration of vesting of restricted shares of Common Stock based on the
same or similar events that is, by the terms of the Plan, otherwise applicable
hereto. For purposes hereof, "Cause" means gross negligence, willful misconduct,
breach of fiduciary duty or other matters determined by the Board to constitute
cause upon notice to the Director.


4. Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any shares of Restricted Stock, the Company will deliver to the
Director a certificate or certificates for the number of shares of Restricted
Stock which had so vested, endorsed with the legend provided for in Section
8(b). Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, the Director agrees to
establish an account with a brokerage firm selected by the Company for the
purpose of receiving such shares. Subject to applicable law, the Director may
sell, transfer, assign, give, place in trust, or otherwise dispose of or pledge,
grant a security interest in, or otherwise encumber vested shares of Restricted
Stock.


5. Tax Withholding. It is a condition to the award of the Restricted Stock to
the Director that the Director make arrangements satisfactory to the Company to
satisfy all tax withholding amounts and other required deductions with respect
to the Restricted Stock. The Director will be permitted to satisfy these
obligations by (i) making a cash payment to the Company or (ii) directing the
Company to sell vested shares of Restricted Stock in an amount sufficient to
generate net proceeds equal to or exceeding the amount of such obligations. If
the Director does not satisfy such obligations as and when the same become due,
the Company will withhold a number of shares of Restricted Stock having a value,
determined in the sole discretion of the Company, equal to the amount of the
unsatisfied obligations and the Director will have no further interest in the
withheld shares or any proceeds thereof and will have no right to be compensated
therefor.


6. Regulatory Compliance. The issuance and delivery of any stock certificates
representing vested shares of Restricted Stock may be postponed by the Company
for such period as may be required to comply with any applicable requirements
under the federal securities laws or under any other law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to deliver any vested shares of Restricted Stock to the Director if
the Company believes that such delivery would constitute a violation of any
applicable law or regulation.


7. Representations and Warranties. The Director hereby represents and warrants
that the Restricted Stock awarded pursuant to this Agreement is being acquired
for the Director's own account, for investment purposes and not with a view to
distribution thereof. The Director acknowledges and agrees that any sale or
distribution of shares of Restricted Stock that have become vested may be made
only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, as amended (the "Securities Act"), which
registration statement has become effective and is current with regard to the
shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, prior to any such sale or distribution. The Director hereby consents to
such action as the Board or the Company deems necessary or appropriate from time
to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Restricted Stock (whether or not vested) and
delivering stop transfer instructions to the Company's stock transfer agent.


8. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF (GRANT DATE), WHICH PROVIDES,
AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF
SUCH SHARES. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY"


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER";


9. Miscellaneous


(a) Construction. This Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on the Director.


(b) Dilution. Nothing in this Agreement will restrict or limit in any way the
right of the Board to issue or sell stock of the Company (or securities
convertible into stock of the Company) on such terms and conditions as it deems
to be in the best interests of the Company, including, without limitation, stock
and securities issued or sold in connection with mergers and acquisitions, stock
and securities issued or sold in connection with investments in the Company,
stock issued or sold in connection with any stock option or similar plan, and
stock issued or contributed to any qualified stock bonus or employee stock
ownership plan.


(c) Notices. Any notice hereunder shall be in writing and personally delivered
or sent by registered or certified mail, return receipt requested, and addressed
to the Company at inVentiv Health, Inc., 200 Cottontail Lane, Vantage Court
North, Somerset, New Jersey 08873, Attention: Chief Financial Officer, or to the
Director at 200 Cottontail Lane, Vantage Court North, Somerset, New Jersey
08873, subject to the right of any party hereto to designate at any time
hereafter in writing some other address.


(d) Counterparts. This Agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.


(e) Governing Law. This Agreement, which constitutes the entire agreement of the
parties with respect to the grant to the Director of the Restricted Stock, shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to principles thereof regarding conflict of
laws.


(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Director.


(h) Forfeiture of Restricted Stock. The Restricted Stock is subject to
forfeiture upon a determination by the Committee that the Director has engaged
in any of the conduct described in the first sentence of Section 13.5 of the
Plan and that the Restricted Stock should be forfeited as a consequence.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


INVENTIV HEALTH, INC.








By: ___________________________________
Name:
Title:








____________________________________
Director 